PER CURIAM:
Lathia Paul Banks, Jr., appeals from the district court’s denial of his post-conviction motion to vacate sentence, 28 U.S.C. § 2255. We affirm.
The appellant raises the following issues which we have examined and found to be *1337without merit: (1) Denial of effective assistance of counsel due to counsel’s representation of a codefendant and resultant inadequate cross-examination of witnesses; (2) denial of effective assistance of counsel due to counsel’s failure to secure the attendance at trial of two potentially favorable witnesses; and (3) failure of the district court to grant a new trial upon appellant’s presentation of post-conviction polygraph evidence of his innocence.
AFFIRMED.